UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 4, 2016 COLONY BANKCORP, INC. (Exact name of Registrant as Specified in Charter) Georgia 000-12436 58-1492391 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 115 South Grant Street, Fitzgerald, Georgia 31750 1 (Address of Principal Executive Offices) (229) 426-6000 Registrant’s telephone number, including area code NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b) On October 4, 2016, Henry F. Brown, Jr. announced his retirement as Executive Vice President and Chief Credit Officer of Colony Bankcorp, Inc. (the “Company”) and Colony Bank (the “Bank”) effective immediately. Mr. Brown has advised us that his retirement was not due to any disagreement with the Company. Item 9.01 Financial Statements and Exhibits. (d)Exhibits None SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, as amended, the Company duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COLONY BANKCORP, INC. Date:October 4, 2016 By: /s/ Terry L. Hester Terry L. Hester Executive Vice-President and Chief Financial Officer
